Title: From George Washington to Major General Horatio Gates, 2 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir,
                        Valley-forge May 2d 1778
                    
                    The inclosed from Doctr Gordon, came under cover to me in the order you will receive it. immediately upon the receipt of your Letter of  the  Ulto, I sent it to Genel Green, who informs me that he hath written very urgently to Mr Hughes to continue in Office, but hears, or fears, he will not do it.
                    The Letter for Genl Lee you will please to forward, or deliver, if he is expected soon. I am Sir Yr most Hble Servt
                    
                        Go: Washington
                    
                